538 F.2d 798
Matthew LEWIS, Appellant,v.A. L. LOCKHART, Superintendent, Arkansas Department ofCorrection, Cummins Unit, Appellee.
No. 76-1189.
United States Court of Appeals,Eighth Circuit.
Submitted June 16, 1976.Decided July 14, 1976.

Fred H. Harrison (on brief), Downie & Harrison, Little Rock, Ark., argued, for appellant.
Jack T. Lassiter, Asst. Atty. Gen.  (argued), Jim Guy Tucker, Atty. Gen., and B. J. McCoy, Asst. Atty. Gen., Little Rock, Ark., on brief, for appellee.
Before BRIGHT, ROSS and STEPHENSON, Circuit Judges.
PER CURIAM.


1
Matthew Lewis appeals from a denial of his petition for habeas relief under 28 U.S.C. § 2254.  Lewis alleges that his state court murder conviction was tainted by an inadmissible confession, an involuntary guilty plea, and ineffective assistance of counsel.  We affirm.


2
The district court, the Honorable G. Thomas Eisele presiding, held an extensive hearing on appellant's claim and filed a detailed opinion.


3
Judge Eisele found that the testimony and record of the court below established that Lewis' confession was admissible, that his guilty plea was knowingly and voluntarily made, and that he was not denied his right to effective counsel.  Finding no error in the proceedings below, we affirm on the basis of Judge Eisele's unpublished opinion.


4
It should be noted that while Lewis' appeal was pending before the court, his counsel filed a motion to certify the case back to the district court so that the court could consider a motion to vacate pursuant to Fed.R.Civ.P. 60(b).  While we denied the motion to certify the case back to district court at that time, this affirmance is without prejudice to appellant to raise the Rule 60(b) matter in the court below upon issuance of the mandate.